Citation Nr: 1127099	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1946 to November 1949.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefit sought on appeal.  

As noted in the April 2009 and July 2010 Board remands, in a March 2009 statement, the Veteran appears to request service connection for a disability of the right fingers, arm, shoulder, and back.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); Bernard v. Brown, 4 Vet. App. 384 (1993).

Concerning the Veteran's PTSD claim, the Board notes the United States Court of Appeals for Veterans Claims' (the Court's) recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision in Clemons, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  Indeed, in the present case, the medical evidence of record reflects that the Veteran has been variously diagnosed with general anxiety disorder, bipolar depression with psychotic feature, vascular dementia and somatization disorder.  See e.g., the August 2010 VA examination report.  

The Board has considered expanding the Veteran's claim as per Clemons; however, in the present case, the Veteran has previously been denied service connection for an acquired psychiatric disorder.  Indeed, prior to the Court's decision in Clemons, the Veteran initiated the present claim during the pendency of a separate appeal concerning service connection for an acquired psychiatric disorder.  Accordingly, the Veteran's acquired psychiatric disorder claim and PTSD claim were developed separately by the RO and VA Appeals Management Center (AMC).  

In light of the separate development and adjudication of the Veteran's acquired psychiatric disorder and PTSD claims, and in an attempt to give the Veteran every possible benefit of the appellate process, the Board concludes that application of the Court's holding in Clemons is not appropriate in this case, and the Veteran's PTSD claim will not be expanded.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2008, April 2009 and July 2010, the Board remanded the matter on appeal for further development.  Unfortunately, once again, the appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To ensure compliance with a prior remand and to obtain additional VA treatment records.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes obtaining existing, outstanding treatment records of which VA has constructive possession.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In July 2010, the Board remanded the case for further development, to include obtaining and associating with the Veteran's VA claims file "all relevant VA treatment records dated from March 2005 to the present."  See the July 2010 Board remand at page 5.  

The Veteran's VA claims file is devoid of the AMC's request for these records.  Nonetheless, following the July 2010 Board remand, the AMC obtained and associated with the Veteran's VA claims file VA treatment records from the Jesse Brown VA Medical Center in Chicago, Illinois, dated from March 2005 to December 2005 and from January 2007 to July 2010, and the Edward Hines, Jr. VA Hospital in Hines, Illinois, dated in September 2006.  The Board notes that the VA treatment records from the Jesse Brown VA Medical Center in Chicago, Illinois, dated from March 2005 to December 2005 were printed twice, and each copy was associated with the Veteran's VA claims file.  

In sum, the Veteran's VA claims file is devoid of any VA treatment records from the Jesse Brown VA Medical Center in Chicago, Illinois, which are dated in 2006.  Indeed, review of the August 2010 VA examination report reflects that the Veteran received VA psychiatric treatment at this facility during 2006.  It is unclear by what means the August 2010 VA examiner reviewed these records; however, they are not currently associated with the Veteran's VA claims file.  

The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As noted above, VA has a duty to seek such records.  38 C.F.R. § 3.159(c) (2010). 

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, the Board finds it necessary to remand the Veteran's claim so that the records may be obtained and associated with his VA claims file.

Further, the Board observes that, in a December 1999 letter, a VA psychiatrist, U.N.D., stated that the Veteran had been under his care for PTSD since September 1998.  The August 2010 VA examiner addressed this statement, but noted that the Veteran's VA claims file was vacant for any VA treatment records corresponding to that time period (1998 - 1999).  Indeed, review of the Veteran's VA claims file reflects that there are no VA treatment records file dated between September 1986 and February 2001 currently associated with the Veteran's VA claims.  It does not appear that these records were requested.  Therefore, upon remand, the RO/AMC should also request, obtain and associate these records with the Veteran's VA claims file.  See Bell and Dunn, both supra; see also 38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his alleged PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain any identified records which are not already associated with the Veteran's VA claims file.  

Regardless of the response from the Veteran, the RO/AMC must make a specific request should be made for VA treatment records from the Jesse Brown VA Medical Center in Chicago, Illinois, and the Edward Hines, Jr. VA Hospital in Hines, Illinois, dated from September 1986 to February 2001 and from January 2006 to December 2006.  

All attempts to identify and obtain these records must be commemorated in the Veteran's VA claims file.  If any identified documents are found to be unavailable, all attempts to obtain them and a formal finding of unavailability should be associated with the Veteran's VA claims file.  

2.  After the completion of above, the RO/AMC should readjudicate the Veteran's claim in light of all of the evidence of record.  If the Veteran's claim cannot be granted in full, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) the reasons for denial as well as any and all regulations relied upon in the decision.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


